Mr. Justice Yantis delivered the opinion of the court: Claimant seeks an award for Two Hundred Twenty-eight and 61/100 ($228.61) Dollars for merchandise itemized in its claim and sold and furnished to the State of Hlinois Highway Department, Elgin District, Elgin, Illinois, during the period from January 3, 1934 to June 28, 1936, for which respondent had agreed to pay the sum stated. On December 16, 1935 payment of the claim was declined by Charles H. Apple, District Engineer, for the reason that the appropriation under which this bill could have been paid had lapsed. The claim recites that the appropriation had been exhausted, but the reports of the Department show that this was not correct but that the appropriation had lapsed. We have heretofore held that where materials have been received by the State on orders legally made therefor and the goods have been furnished, and payment has failed only because of the lapsing of the appropriation, an award will be made for the amount due. Schreiber Lbr. Co. vs. State, 8 C. C. R. 381. This claim coming within the above rule, an award is hereby allowed in favor of claimant in the sum of Two Hundred Twenty-eight and 61/100 ($228.61) Dollars.